Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“extracting post-production identifiable elements associated with a post- production event that corresponds to activities after an application is released in a post- production environment, and pre-production identifiable elements associated with a pre-production event corresponding to automated regression test cases;
determining similarity between the pre-production event and the post-production event based on a comparison of one or more pre-production parent identifiable elements and one or more pre-production child identifiable elements of a subject identifiable element, with the post-production identifiable elements, wherein the subject identifiable element is the pre-production identifiable element that does not match with a corresponding post-production identifiable element; and
reconstructing a regression test case based on a comparison of functions of the extracted pre-production identifiable elements and the post-production identifiable elements after the determination of similarity between the pre-production event and the post-production event, wherein the step of determining the similarity comprises identifying the pre-production event as an event similar to the post-production event based on a determination that at least one of both of the pre-production parent identifiable elements and the child identifiable elements of the pre-production subject identifiable element correspond to the post-production identifiable elements.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152